PER CURIAM.
Petitioner seeks a Writ of Certiorari to quash an order of the trial court granting respondents’ motion to revoke the permission previously granted to petitioner’s out-of-state counsel to represent petitioner along with local counsel in this action. We decline to accept jurisdiction because there has been no demonstration of a departure from the essential requirements of law. Further, if prejudicial error was committed, the matter may be remedied after final judgment by appeal.
Certiorari denied.
DOWNEY, ANSTEAD and GLICK-STEIN, JJ., concur.